                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                             CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.

                           ORDER GRANTING MOTION TO COMPEL

       THIS MATTER is before the Court on Plaintiff’s Motion to Compel Zurich

America Life Insurance Company to Produce an Unredacted Copy of a Memorandum

(“Motion”), (Doc. 101), filed February 21, 2019; Defendant’s Opposition to Plaintiff’s

Motion to Compel (“Response”), (Doc. 108), filed March 14, 2019; and Plaintiff’s Reply

in Support of Plaintiff’s Motion to Compel (“Reply”), (Doc. 110), filed March 28, 2019. On

March 29, 2019, the Court ordered Defendant to submit the memorandum at issue

(Bates No. ZALICO_SAL0002235) to the Court for an in camera review, (Doc. 112),

which Defendant did. In considering the Motion, Response, Reply, record of the case,

and relevant law, the Court finds that the Motion shall be GRANTED.

       This case arises out of Defendant’s denial of a life insurance claim. (Doc. 101 at

2-3); (Doc. 108 at 4-6). The claim was a “contestable claim” because it was made within

two years of issuance of the life insurance policy. (Doc. 101 at 2). In denying the claim,

Defendant asserts that Mark Salopek (Plaintiff’s husband) materially misrepresented his

health status when he applied for the life insurance policy. (Doc. 108 at 4). In her

Complaint, Plaintiff raises the following claims: breach of contract, bad faith insurance
conduct, violation of the Unfair Insurance Practices Act, violation of the Unfair Trade

Practices Act, and negligence. (Doc. 1-1).

       Plaintiff served discovery requests asking for Defendant’s policies, practices, and

guidelines pertaining to how Defendant handles, investigates, and denies life insurance

claims, and how Defendant rescinds or cancels life insurance policies. (Doc. 101 at 2).

In response, Defendant produced certain documents and provided Plaintiff with a

privilege log. Id. Plaintiff’s Motion pertains to a one page email from Defendant’s claims

department manual. All of the email is redacted except the date (“January 15, 2014”),

who it is from (“Ed Summer”), and the subject line (“Re: Causal Connection on

Contestable Claims”). See (Doc. 105 at 5). In its privilege log, Defendant states the

document is from Defendant’s Office of the General Counsel c/o William Edward

Summer, and describes the document as: “Portion of claim handling manual reflecting

confidential legal advice regarding the law of Arkansas, Kansas, Missouri, Oklahoma,

Rhode Island, Texas, Utah and Wisconsin as to misrepresentations in insurance

applications.” (Doc. 101 at 5).

       In her Motion, Plaintiff states that Defendant’s description in the privilege log

does not clearly establish the memorandum is privileged because neither the author nor

recipient are attorneys and it does not appear to constitute a confidential communication

made for the purpose of providing legal advice. Id. at 7-8. Instead, Plaintiff argues that

the memorandum appears to be instructions from Defendant’s Head of Claims

regarding Defendant’s claims handling process. Id. at 8.

       In Response, Defendant argues the memorandum is privileged because it

advises claims handlers of the laws of several states concerning misrepresentations in

life insurance applications. (Doc. 108 at 10). Defendant states the information reflects

                                              2
legal advice that was conveyed to claims handlers via the head of Defendant’s claims

handling department. Id. at 11. In addition, Defendant contends the memorandum is not

relevant because it reflects the law of states other than New Mexico, which is where

Plaintiff’s claim arises. Id. at 12.

       In Reply, Plaintiff maintains that Defendant should produce an unredacted copy

of the memorandum because it is not privileged. (Doc. 110 at 4). Plaintiff argues that

Defendant’s assertion that the memorandum reflects legal advice is insufficient to

establish that the information constituted a confidential communication made for the

purposes of providing legal advice, and the description of the memorandum suggests it

concerns business matters. Id. at 8-11. Plaintiff also notes Defendant did not submit any

declarations to support its assertion that the memorandum’s purpose was for legal

advice. Id. at 11-12. Finally, Plaintiff argues the memorandum is relevant because

Plaintiff’s claims involve a contestable claim and alleged misrepresentations to

Defendant. Id. at 13-14.

       In diversity cases such as this one, state law governs the scope of the attorney-

client privilege and whether it has been waived. Anaya v. CBS Broadcasting, Inc., 251

F.R.D. 645, 649 (D.N.M. 2007). “Under New Mexico law, the attorney-client privilege

applies to confidential communications made for the purpose of facilitating the rendition

of professional legal services to the client.” Id. at 650. The privilege is designed to

permit clients to freely seek legal advice by encouraging them to disclose more

information to their attorneys “uninhibited by the fear of their statements to an attorney

becoming evidence,” which in turn enables attorneys to “provide more thorough and

accurate legal advice.” Bhandari v. Artesia Gen. Hosp., 317 P.3d 856, 860 (2013)

(internal citations omitted.) “The party asserting the attorney-client privilege bears the

                                              3
burden of demonstrating that it applies and that it has not been waived.” Anaya, 251

F.R.D. at 650.

       The Court has considered the arguments by the parties and has reviewed the

memorandum at issue. The memorandum is not written by an attorney and does not

state that it conveys a confidential communication from Defendant’s counsel. Instead,

the memorandum is written by Defendant’s Head of Claims and refers to business

practices for contestable claims in states with a statute requiring that the condition that

was misrepresented contributed to the loss.

       Defendant relies on Navajo Nation v. Urban Outfitters, Inc., 2016 WL 3475340, at

*3 (D.N.M. March 25, 2016) (unpublished), for its argument that communications

reflecting counsel’s legal advice to a corporation are still privileged when shared among

corporate employees. (Doc. 108 at 11). However, in Navajo Nation, the defendant

submitted affidavits stating that the withheld documents reflected legal advice from the

defendant’s counsel that the employees needed to know in order to implement it as part

of their job duties. In contrast, here Defendant has not provided any support for its

contention that the memorandum contains confidential communications made for the

purpose of facilitating professional legal services. See Anaya, 251 F.R.D. at 650 (“The

bald assertion that production of the requested information would violate a privilege

(provided by law) is not enough. The party resisting discovery has the burden to clarify

and explain its objections and to provide support therefor.”) (quoting United Nuclear

Corp. v. Gen. Atomic Co., 629 F.2d 231, 293 (N.M. 1980)). Moreover, the substance of

the memorandum merely advises claims handlers to refer contestable claims to a claim

manager and for possible legal advice. For these reasons, the Court finds Defendant

has not met its burden in proving the memorandum is privileged.

                                             4
      In addition, the Court finds the memorandum is relevant. Plaintiff’s claims involve

a contestable claim and alleged misrepresentations on an insurance application. While

the memorandum refers to statutes in states other than New Mexico, it also discusses

Defendant’s business practices when presented with contestable claims and the effect

of a misrepresentation. Therefore, is relevant to the claims and defenses in this case.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel Zurich America

Life Insurance Company to Produce an Unredacted Copy of a Memorandum, (Doc.

101), is GRANTED, and Defendant shall provide Plaintiff with an unredacted copy of

Bates No. ZALICO_SAL0002235 by April 25, 2019.

       IT IS SO ORDERED.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            5
